                                                                    Case No.: 19-SW-00154-LMC

                                          AFFIDAVIT

               I, Detective John Pickens, being first duly sworn, hereby depose and state as

follows:

       1.      I make this Affidavit in support of an application for a search warrant under Federal

Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c)(1)(A) for information about the location

of the cellular telephone assigned call numbers (424) 531-0818 (“Target Telephone”), used by

Mary Corona, whose wireless service provider is Sprint.

       2.      I am a Detective with the Kansas City, Missouri Police Department (KCMOPD)

and have been employed by KCMOPD for 21 years. I have been assigned to the Narcotics and

Vice Division for eight years, conducting and assisting in narcotics investigations. During my

tenure with the Narcotics and Vice Division, I have been involved with numerous investigations

in the importation and distribution of controlled substances. I have communicated extensively

with other state and federal law enforcement personnel who specialize in drug investigations.

       3.      I am an investigative or law enforcement officer of the United States within the

meaning of Section 2510(7) of Title 18 of the United States Code, that is, an officer of the United

States who is empowered by law to conduct investigations of and to make arrests for offenses

enumerated in Title 18, United States Code, Section 2516.

       4.      The facts in this Affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This Affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.




           Case 4:19-sw-00154-LMC Document 1-1 Filed 05/10/19 Page 1 of 8
       5.      Based on the facts set forth in this Affidavit, there is probable cause to believe that

violations of 21 U.S.C. §§ 841(a) and 846 have been committed, are being committed, and will be

committed by Mary CORONA (hereinafter “CORONA”). There is also probable cause to

believe that the location information sought will constitute evidence of these criminal violations,

and will lead to the identification of individuals who are engaged in the commission of these

offenses.

                                  PROBABLE CAUSE

       6.      The KCMOPD and the Federal Bureau of Investigations (FBI), are conducting a

drug trafficking investigation targeting CORONA and others. The investigation to date has

identified CORONA, who presently resides in Kansas City, Missouri, as one of the primary

organizers of this drug trafficking organization.         CORONA organizes and coordinates

methamphetamine distribution throughout the Western District of Missouri. CORONA works

with numerous identified and unidentified co-conspirators to facilitate methamphetamine

distribution in Missouri and Kansas.

       7.      On January 29, 2019, a Confidential Human Source (CHS 1) attempted a controlled

purchase of one ounce of methamphetamine from a location in Kansas City, Missouri within the

Western District of Missouri. Upon the CHS 1’s arrival at 6705 Fairway Drive, Kansas City,

Missouri, a male suspect of the investigation was counting a large amount of U.S. currency. The

male suspect informed the CHS 1 he had to go collect money from someone and was unable to

sell the CHS 1 methamphetamine at the moment. A female, referred to as “Maria,” who was in

the residence at the time, took a large sum of cash outside of the residence and met with an

unknown individual. “Maria” returned inside of the residence with a gallon size Ziploc bag,

approximately half full, of methamphetamine. “Maria” was later identified as Mary CORONA.




         Case 4:19-sw-00154-LMC Document 1-1 Filed 05/10/19 Page 2 of 8
       8.     During the following month, investigators received information from several

confidential sources that CORONA had been the negotiating interpreter between the “Mexicans”

who were delivering methamphetamine and an unknown “Russian” who was purchasing multiple

kilogram amounts of methamphetamine at 6705 Fairway Drive, Kansas City, Missouri.

Investigators developed information from another confidential human source, CHS 2 that

CORONA was living at 7130 Highland Ave., Kansas City, Missouri.

       9.     On March 7, 2019, investigators were conducting surveillance at 7130 Highland

Avenue, Kansas City, Missouri. An unknown female, later identified as CORONA, was observed

leaving the residence and occupying a blue Honda Del Sol. A traffic stop of CORONA was

conducted and she was subsequently arrested for driving while suspended.          An in-custody

interview was conducted of CORONA. CORONA was advised of her Miranda Rights and agreed

to speak with detectives. CORONA stated her moniker was “Maria” and she spoke fluent Spanish.

During the interview, CORONA stated she knows a “Russian” methamphetamine dealer who lives

at 6705 Fairway Drive, Kansas City, Missouri. CORONA stated she was previously the “go

between” for the Russian and his Mexican source of supply for methamphetamine. CORONA

stated she has been facilitating multi-kilogram narcotics transactions of methamphetamine

between CORONA and this target for over six months on a regular basis. CORONA stated the

largest deal she has facilitated is approximately fifteen kilograms of methamphetamine and was

ordering four to five kilograms per day. In a conservative estimate, investigators know CORONA

facilitated the transaction of approximately four hundred and fifty kilograms of methamphetamine

as the “go between” for the Russian and the Mexican source of supply. CORONA further

informed investigators that the male suspect and his partners have held her and other individuals

at gun point in regard to narcotics dealings. The information provided by CORONA was




        Case 4:19-sw-00154-LMC Document 1-1 Filed 05/10/19 Page 3 of 8
corroborated and believed to be true through other law enforcement agents and confidential

sources of information.

        10.     On March 8, 2019, investigators conducted a controlled purchase of

methamphetamine from the male suspect at 6705 Fairway Drive utilizing CORONA as a

Confidential Human Source, using her phone number (816) 645-1989 at the time. CORONA

responded to the location. CORONA met with the male suspect and handed him $6,500 in pre-

recorded funds. The male suspect left the residence to obtain the methamphetamine. The male

suspect contacted and instructed CORONA to meet him at 3017 Topping Ave., Kansas City,

Missouri. The male suspect then met CORONA at this location and handed CORONA one

kilogram of methamphetamine. Following the narcotics transaction, CORONA responded to an

undisclosed location where investigators took possession of the purchased methamphetamine. The

methamphetamine purchased by CORONA had an approximate weight of 1,021.79 grams and

field tested positive.

        11.     CORONA stayed in contact with investigators on a regular basis utilizing phone

number (816) 645-1989. During this time period, CORONA continued to supply law enforcement

with information related to the ongoing investigation. The information provided by CORONA

was corroborated and believed to be true. CORONA participated with investigators and made

multiple kilogram purchases of methamphetamine in the ongoing investigation.

        12.     CORONA soon became at odds with the male suspect of the ongoing investigation

and began explaining to investigators she had many other methamphetamine dealers she could

purchase kilograms of methamphetamine from. CORONA was instructed that this investigation

was narrow and targeting a specific suspect who was known to be violent. CORONA was

instructed only to be involved in criminal activity at the direction of law enforcement. CORONA




         Case 4:19-sw-00154-LMC Document 1-1 Filed 05/10/19 Page 4 of 8
remained in contact with investigators on a regular basis from March 8, 2019 through Friday,

April 19, 2019. On April 19, 2019, CORONA stopped responding to phone calls and text

messages from investigators. Investigators searched for CORONA and checked her known

residence and prior locations she had been known to stay. Investigators were informed CORONA

had moved away and did not leave any forwarding information.

       13.    On May 6, 2019, investigators were notified by detectives of the Kansas City,

Kansas Police Department that CORONA was in custody from a traffic stop. During the traffic

stop, CORONA was found in possession of .3 grams of methamphetamine. Investigators

responded to the Kansas City, Kansas Police Department’s interview room to reconnect with

CORONA. Investigators from the FBI and KCMOPD entered the interview room to have a

consensual conversation with CORONA regarding her prior commitment to staying in contact

with investigators as Confidential Human Source. CORONA started the conversation by

apologizing for not staying in contact with investigators and stated she wanted to be honest with

what she had been involved with. CORONA immediately stated that while she was not in contact

with investigators, she had made contact with a Mexican Cartel captain named “Wero” and had

made two trips to California to pick up methamphetamine. CORONA stated she had a new source

of methamphetamine in California with her partner, Luarentino Rios (Tino), from Monroe City,

Missouri. CORONA stated she had obtained a new phone number from California, (the “Target

Telephone”). CORONA stated she destroyed her old cell phone and sim card. CORONA

admitted she and Tino drove out to Bell Gardens, California in Tino’s tan Kia Optima bearing

Missouri license plate EB4 N6Y to purchase methamphetamine. CORONA admitted she met with

“Wero” in Bell Gardens, California, who uses phone number (562) 632-3769. CORONA stated

she and Tino picked up five pounds of methamphetamine and transported it back to Missouri where




        Case 4:19-sw-00154-LMC Document 1-1 Filed 05/10/19 Page 5 of 8
she and Tino split it up. CORONA informed investigators she made a second trip back to Bell

Gardens, California, to pay the debt owed for the five pounds of methamphetamine. CORONA

said she paid a total of $13,000.00 for the five pounds of methamphetamine. CORONA stated

she has stayed in contact with her California supplier “Wero” on his phone number (562) 632-

3769, utilizing the Target Telephone. CORONA stated she and Tino were planning on going to

California this week to pick up twenty-one pounds of methamphetamine, several pounds of

cocaine and heroin, which were going to be fronted to her by “Wero” in Bells Garden, California.

       14.     Due to my training and experience, I believe CORONA is no longer a trustworthy

Confidential Human Source and is a narcotics distributor in the Kansas City metropolitan area.

The two prior trips CORONA stated she made to California where she obtained five pounds of

methamphetamine were not under the direction or control of law enforcement. CORONA was

acting on her own behalf for her own benefit. CORONA knew this and took actions to block law

enforcement by admitting to destroying her phone, which she had previously used to remain in

contact with law enforcement on a regular basis. I believe CORONA will be making a trip to

California immediately to pick up the above listed narcotics she spoke about.

       15.     In my training and experience, I have learned that Sprint is a company that provides

cellular telephone access to the general public. I also know that providers of cellular telephone

service have technical capabilities that allow them to collect and generate at least two kinds of

information about the locations of the cellular telephones to which they provide service: (1) E-911

Phase II data, also known as GPS data or latitude-longitude data, and (2) cell-site data, also known

as “tower/face information” or cell tower/sector records. E-911 Phase II data provides relatively

precise location information about the cellular telephone itself, either via GPS tracking technology

built into the phone or by triangulating on the device’s signal using data from several of the




         Case 4:19-sw-00154-LMC Document 1-1 Filed 05/10/19 Page 6 of 8
provider’s cell towers. Cell-site data identifies the “cell towers” (i.e., antenna towers covering

specific geographic areas) that received a radio signal from the cellular telephone and, in some

cases, the “sector” (i.e., faces of the towers) to which the telephone connected. These towers are

often a half-mile or more apart, even in urban areas, and can be 10 or more miles apart in rural

areas. Furthermore, the tower closest to a wireless device does not necessarily serve every call

made to or from that device. Accordingly, cell-site data is typically less precise that E-911 Phase

II data.

           16.   Based on my training and experience, I know that Sprint can collect E-911 Phase

II data about the location of the Target Telephone, including by initiating a signal to determine

the location of the Target Telephone on Sprint’s network or with such other reference points as

may be reasonably available.

           17.   Based on my training and experience, I know that Sprint can collect cell-site data

about the Target Telephone.        Subscriber information on the Target Telephone has been

requested from Sprint via subpoena.




            Case 4:19-sw-00154-LMC Document 1-1 Filed 05/10/19 Page 7 of 8
                                AUTHORIZATION REQUEST

       18.       Based on the foregoing, I believe there is probable cause to believe that the

requested information will lead to evidence regarding the activities described above and that the

Target Telephone, having assigned number (424) 531-0818, and utilized by CORONA, has been

and will be used in the distribution of controlled substances in the Western District of Missouri

and elsewhere.




                                                    John Pickens
                                                    Detective
                                                    Kansas City, Missouri Police Dept.




Subscribed and sworn to by Affiant on May 10
                                          ___, 2019,




HONORABLE LAJUANA M. COUNTS
United States Magistrate Judge
Western District of Missouri




        Case 4:19-sw-00154-LMC Document 1-1 Filed 05/10/19 Page 8 of 8
